Bleckley, Judge.
1. What the witness said in reference to land-trader was not enough to amount either to a fact, or to an opinion with a reason for it. That he regarded the prisoner as a land-trader,-should not have weighed with t,he jury in the least. It was absolutely irrelevant and worthless. It was no legal basis for any charge from the court on the subject whatever, much less would it justify the example, put for illustration, of a trader who “handled a thousand grants.”
2. That there was a genuine grant, with a record of it in the proper office, did not go to charge the prisoner with *662knowledge that the spurious grant he uttered was a forgery, unless there had been evidence tending to show the further fact, that he had some actual knowledge, information, or belief, that the former grant, or the record of it, was, or had been, in existence. A person cannot be convicted of a crime by bare construction. If a man marry another man’s wife, and is indicted for it, can the jury infer that he knew of her former marriage because it was duly recorded and the public record of it was accessible to his diligence? Surely not. The people are not required to search the archives of the state at the peril of being presumed to know all they contain.
Judgment reversed.